DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,432,591 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the present application has been fully taught by the claims 1-19 in the patent and the claims of the present application has a broader scope than the claims in the patent, as shown in the Table below.
17/883,789 (hereinafter ‘789)
US 11,432,591 B2 (hereinafter ‘591)
1. A controller of an electronic vaping (e-vaping) device, comprising: 

control circuitry configured to cause the e-vaping device to, generate a control signal for controlling detection of whether a cartridge section is being connected to and being disconnected from a power supply section, receive a detection signal based on the control signal, and detect attachment events based on the detection signal, the attachment events indicating whether the cartridge section is being attached to or being detached from the power supply section, 



















wherein the control circuitry includes a cartridge detection circuit including a first resistor having a first end connected to an input terminal and a second end connected to a metal-oxide-semiconductor field effect transistor (MOSFET) switch which has a gate connected to a control terminal, a second resistor having a first end connected to the MOSFET switch and a second end connected to a ground terminal and to a base of a bipolar junction transistor (BJT) switch which has an emitter connected to a detection terminal.  

1. A controller of an electronic vaping (e-vaping) device, comprising: 

control circuitry configured to cause the e-vaping device to, generate a control signal for controlling detection of whether a cartridge section is being connected to and being disconnected from a power supply section, receive a detection signal based on the control signal, detect attachment events based on the detection signal, the attachment events indicating whether the cartridge section is being attached to or being detached from the power supply section, 

store the detected attachment events in a table, and enter a sleep mode if a first time period elapses after one of the detected attachment events and stay in a same operation mode if the first time period has not elapsed, wherein the sleep mode is at least one of a mode in which the control circuitry disables a pressure sensor of the e-vaping device, a mode in which the control circuitry reduces a frequency of read requests for the pressure sensor while continuing to check for attachment events, or a mode in which the control circuitry terminates a read request for the pressure sensor, wherein the pressure sensor is a microelectromechanical (MEMS) sensor, and 

wherein the control circuitry includes a cartridge detection circuit including a first resistor having a first end connected to an input terminal and a second end connected to a metal-oxide-semiconductor field effect transistor (MOSFET) switch which has a gate connected to a control terminal, a second resistor having a first end connected to the MOSFET switch and a second end connected to a ground terminal and to a base of a bipolar junction transistor (BJT) switch which has an emitter connected to a detection terminal.

2. The controller of claim 1, 


wherein the control circuitry is further configured to place the e-vaping device in a sleep mode, the sleep mode being a mode in which the control circuitry disables a pressure sensor of the e-vaping device.  

1. A controller of an electronic vaping (e-vaping) device, comprising: …

enter a sleep mode if a first time period elapses after one of the detected attachment events and stay in a same operation mode if the first time period has not elapsed, wherein the sleep mode is at least one of a mode in which the control circuitry disables a pressure sensor of the e-vaping device, 
…
3. The controller of claim 1, wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events corresponding to the cartridge section being attached to the power supply and being detached from the power supply.  

3. The controller of claim 1, wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events corresponding to the cartridge section being attached to the power supply and being detached from the power supply.

4. The controller of claim 3, wherein the control circuitry is configured to cause the e-vaping device to select an operation mode from among a plurality of operation modes based on the counted number of the detected attachment events, and operate the e-vaping device according to the selected operation mode.  

4. The controller of claim 3, wherein the control circuitry is configured to cause the e-vaping device to select an operation mode from among a plurality of operation modes based on the counted number of the detected attachment events, and operate the e-vaping device according to the selected operation mode.

5. The controller of claim 4, wherein the plurality of operation modes include a plurality of modes based on profiles associated with different operating preferences.  
 
5. The controller of claim 4, wherein the plurality of operation modes include a plurality of modes based on profiles associated with different operating preferences.

6. The controller of claim 1, wherein the control circuitry is configured to cause the e-vaping device to store the detected attachment events in a storage medium for subsequent data collection.  

7. The controller of claim 1, wherein the control circuitry is configured to cause the e-vaping device to store the detected attachment events in a storage medium for subsequent data collection.

7. The controller of claim 2, wherein the sleep mode is the mode in which the control circuitry reduces a frequency of read requests for the pressure sensor while continuing to check for attachment events.  

8. The controller of claim 1, wherein the sleep mode is the mode in which the control circuitry reduces the frequency of read requests for the pressure sensor while continuing to check for attachment events.

8. The controller of claim 2, wherein the sleep mode is the mode in which the control circuitry terminates a read request for the pressure sensor.  

9. The controller of claim 1, wherein the sleep mode is the mode in which the control circuitry terminates a read request for the pressure sensor.

9. The controller of claim 1, wherein the cartridge detection circuit is configured to cause the controller to, receive an input voltage from an anode of a connecting portion of the power supply section, the connecting portion detachably connecting the power supply section to the cartridge section, divide the input voltage to generate an output voltage, and generate the detection signal based on the output voltage.  

10. The controller of claim 1, wherein the cartridge detection circuit is configured to cause the controller to, receive an input voltage from an anode of a connecting portion of the power supply section, the connecting portion detachably connecting the power supply section to the cartridge section, divide the input voltage to generate an output voltage, and generate the detection signal based on the output voltage. 
10. The controller of claim 9, wherein the cartridge detection circuit includes, the input terminal configured to receive the input voltage from the connecting portion of the power supply section; a voltage divider configured to divide the input voltage to generate the output voltage; and the detection terminal configured to output the detection signal based on the output voltage.  

11. The controller of claim 10, wherein the cartridge detection circuit includes, the input terminal configured to receive the input voltage from the connecting portion of the power supply section; a voltage divider configured to divide the input voltage to generate the output voltage; and the detection terminal configured to output the detection signal based on the output voltage.

11. The controller of claim 3, wherein the control circuitry is configured to cause the device to, store the detected attachment events during a second time period, and count the number of the detected attachment events occurring during the second time period.  

6. The controller of claim 3, wherein the control circuitry is configured to cause the device to, store the detected attachment events during a second time period, and count the number of the detected attachment events occurring during the second time period.

12. The controller of claim 1, 


wherein the control circuitry is further configured to control a pressure sensor included in the e-vaping device, 









wherein the pressure sensor does not compare a differential between an ambient pressure and a non-ambient pressure.  

1. A controller of an electronic vaping (e-vaping) device, comprising: …

wherein the sleep mode is at least one of a mode in which the control circuitry disables a pressure sensor of the e-vaping device, 
… or a mode in which the control circuitry terminates a read request for the pressure sensor, 
…





12. The controller of claim 1, wherein the pressure sensor does not compare a differential between an ambient pressure and a non-ambient pressure.


13. The controller of claim 12, wherein the pressure sensor is configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure.  

13. The controller of claim 1, wherein the pressure sensor is configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure.

14. The controller of claim 13, wherein the baseline pressure is a rolling average of previous measurements of ambient pressure.  

14. The controller of claim 13, wherein the baseline pressure is a rolling average of previous measurements of ambient pressure.

15. The controller of claim 14, wherein the baseline pressure is determined based on a guard band.  

15. The controller of claim 14, wherein the baseline pressure is determined based on a guard band.

16. The controller of claim 1, 


wherein the controller is configured to control a microelectromechanical (MEMS) pressure sensor, 
the MEMS pressure sensor configured to be upstream from a power supply of e-vaping device.  

1. A controller of an electronic vaping (e-vaping) device, comprising: …

wherein the pressure sensor is a microelectromechanical (MEMS) sensor, …

16. The controller of claim 1, wherein the MEMS sensor is configured to be upstream from a power supply of e-vaping device.

17. The controller of claim 16, wherein the MEMS sensor is configured to be connected to a cathode of a power supply of the e-vaping device by a wire that extends a length of the power supply.  

17. The controller of claim 1, wherein the MEMS sensor is configured to be connected to a cathode of a power supply of the e-vaping device by a wire that extends a length of the power supply.

18. The controller of claim 16, wherein the controller is configured to control at least one light emitting diode, the at least one light emitting diode on a same end of the e-vaping device as a MEMS-based pressure sensor.  

18. The controller of claim 1, wherein the controller is configured to control at least one light emitting diode, the at least one light emitting diode on a same end of the e-vaping device as the MEMS sensor.

19. The controller of claim 16, wherein the MEMS pressure sensor and the cartridge detection circuit are on a same printed circuit board.  

19. The controller of claim 1, wherein the MEMS sensor and the cartridge detection circuit are on a same printed circuit board.

20. An electronic vaping (e-vaping) device comprising: the controller of claim 1; and 

a microelectromechanical (MEMS) pressure sensor, 

wherein the cartridge detection circuit and the pressure sensor are on a same printed circuit board of the e-vaping device.

1. A controller of an electronic vaping (e-vaping) device, comprising: …

wherein the pressure sensor is a microelectromechanical (MEMS) sensor, …

19. The controller of claim 1, wherein the MEMS sensor and the cartridge detection circuit are on a same printed circuit board.



In view of above literal comparison, it is obvious that both the present application ‘789 and the patent ‘591 essentially claim patentably the same invention. It is further noted that independent claim 1 of ‘789 includes one of the limitations recited in claim 1 of ‘591 which was identified as allowable subject matter as indicated in the Office Action dated 05/11/2022 for application 16/881,270, now the patent ‘591. To the extent that the instant claims are broader and therefore generic to the patented claims [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been patented. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of Wang et al. (dV/dt Ratings for Low Voltage and High Voltage Power MOSFET, March 27, 2009)
	Regarding claim 1, Lord discloses an e-vaping device, comprising control circuitry (e.g., circuit board 14 in Fig. 3) configured to cause the e-vaping device to: generate a control signal for controlling detection of whether a cartridge section (24) is connected to and being disconnected from a power supply section (10), receive a detection signal based on the control signal, detect attachment events based on the detection signal (col. 4, lines 1-15), the attachment events indicating whether the cartridge section is being attached to or detached from the power supply section (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23). Lord further discloses: wherein the cartridge detector includes, a first terminal configured to receive the input voltage from the connecting portion of the power supply section; a voltage divider configured to divide the input voltage to generate the output voltage; and a second terminal configured to output the detection signal based on the output voltage (Fig. 10; col. 4, line 65 – col. 5, line 48).
	Lord does not mention expressly: wherein the control circuitry includes a cartridge detection circuit including a first resistor having a first end connected to an input terminal and a second end connected to a metal-oxide-semiconductor field effect transistor (MOSFET) switch which has a gate connected to a control terminal, a second resistor having a first end connected to the MOSFET switch and a second end connected to a ground terminal and to a base of a bipolar junction transistor (BJT) switch which has an emitter connected to a detection terminal.  
	Wang discloses a power MOSFET transistor circuit (see annotated Fig. 1 below):

    PNG
    media_image1.png
    519
    729
    media_image1.png
    Greyscale

wherein each connection (see the arrows) inherently would have a resistance/resistor, respectively, so their voltage divider would be present; wherein the first resistor having a first end connected to an input terminal and a second end connected to a metal-oxide-semiconductor field effect transistor (MOSFET) switch which has a gate connected to a control terminal, a second resistor having a first end connected to the MOSFET switch and a second end connected to a ground terminal and to a base of a bipolar junction transistor (BJT) switch which has an emitter connected to a detection terminal (Fig. 1, and related text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 42 of Lord with the power MOSFET transistor circuit as taught by Wang to arrive the claimed invention. Doing so would have been obvious because such transistors are known and because power MOSFETs allow for a low power input signal to supply a higher power output signal.
Regarding claim 2, Lord discloses: wherein the control circuitry is further configured to place the e-vaping device in a sleep mode, wherein the sleep mode is a mode in which the control circuitry disables the pressure sensor of the e-vaping device (by inherency, the pressure sensor is disabled when the device is in the “disconnected state”, that is, even if the user sucks on the mouthpiece 2, it will not trigger the pressure sensor to send any information to the computer 12, see col. 5, lines 24-36).
Regarding claim 7, Lord discloses: wherein the sleep mode is the mode in which the control circuitry reduces a frequency of read requests for the pressure sensor while continuing to check for attachment events (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23: by inherency, when a disconnection between the vaporizer 24 and the battery assembly 8 is detected, a sleep mode is triggered; as defined, the sleep mode is a mode in which the control circuitry consumes minimal power and performing no processing, see col. 4, lines 1-12; in the meantime, even when the user sucks on the mouthpiece 2, the air pressure sensor arranged in the battery assembly 8 will not read a pressure drop and transmit a signal to the computer 12 as the mouthpiece 2 is disconnected from the battery assembly 8. That is, when computer 12 enters into the low power or sleep mode, the vaporiser 24 is NOT connected to the battery assembly 10, and there will be no read requests for the pressure sensor, or a frequency or rate of read requests for a pressure sensor is reduced to zero).
Regarding claim 8, Lord discloses: wherein the sleep mode is the mode in which the control circuitry terminates a read request for a pressure sensor (see discussion for claim 7 above).  
Regarding claim 9, Lord discloses: a cartridge detector (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23. computer 12 detects whether the cartridge section is attached to or detached from the power supply section) to cause the controller to receive an input voltage from an anode of a connecting portion (e.g., a switched parallel circuit) of the power supply section (col. 4, line 65 – col. 5, line 18), the connecting portion detachably (inherent to the switched digital mulitmeter circuit) connecting the power supply section to the cartridge section, divide the input voltage to generate an output voltage (i.e., the output voltage to be received by the cartridge section, see Fig. 10), and generate the detection signal based on the output voltage (col. 4, line 65 – col. 5, line 48).
Regarding claim 10, Lord discloses: wherein the cartridge detector includes, a first terminal configured to receive the input voltage from the connecting portion of the power supply section; a voltage divider configured to divide the input voltage to generate the output voltage; and a second terminal configured to output the detection signal based on the output voltage (Fig. 10; col. 4, line 65 – col. 5, line 48).
Regarding claim 12, Lord discloses: wherein the pressure sensor does not compare a differential between an ambient pressure and a non-ambient pressure (col. 6, lines 30-35).  
6.	Claims 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of Wang et al., further in view of MEMARI et al. (US 20150245654 A1).
Regarding claims 3 and 6, Lord does not mention explicitly: wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events corresponding to the cartridge section being attached to the power supply and being detached from the power supply; wherein the control circuitry is configured to cause the e-vaping device to store the detected attachment events in a storage medium for subsequent data collection.
MEMARI discloses a controller of an e-vaping device, said controller is configured to: detect attachment events, wherein the attachment events indicating whether a cartridge section (PV 1 in Figs. 7 and 8) is being attached to or being detached from the power supply section (the portable charging and re-filling case 100 including the rechargeable case battery 68 reads on a “power supply section”), and store the detected attachment events in a storage medium for subsequent data collection (para. 0274, 0298-0302, 0334, 0340, 0393-0398, 0405, 0658-0660); wherein the storage medium further stores a time stamp of the associated detected attachment event (para. 0506, 0527). MEMARI further teaches: wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events 52corresponding to the cartridge section being attached to the power supply and being detached from the power supply (MEMARI, para. 0298-0302, 0334, 0340, 0393-0398, 0405).
Since both Lord and MEMARI pertain to control circuitry of an e-vaping device configured to detect connectivity between cartridge section and power supply section and MEMARI further teaches the general condition of monitoring the usage and/or consumption of the e-vaping device (para. 0325), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lord by incorporating MEMARI’s teaching of storing the detected attachment events in a storage medium to arrive the claimed invention. Doing so, data and information of detected attachment events are stored for purpose of post activity solutions such as notifying the user of the usage of the e-vaping device or any fault conditions thus facilitating the use of the e-vaping device (MEMARI, para. 0325, 0337).
Regarding claim 11, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the device to store the detected attachment events during a second time period, and count the number of the detected attachment events occurring during the second time period (MEMARI, para. 0298-0302, 0334, 0340, 0393-0398, 0405). As such, the combination of Lord, Wang and MEMARI renders the claimed invention obvious.
7.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Wang et al. and MEMARI et al. as applied to claim 3 above, further in view of Henry et al. (US 20150224268 A1).
Regarding claim 4, Lord discloses: wherein the control circuitry is configured to cause the e-vaping device to select an operation mode from among a plurality of operation modes (e.g., sleep mode, connected mode, waking mode), and operate the e-vaping device according to the selected operation mode (col. 4, lines 1-47).
Lord does not mention explicitly: said selection of an operation mode is based on the counted number of attachment events.
 Henry teaches: selecting an operation mode based on the recorded data characterizing the performance of the device (para. 0069).
Since Lord and Henry are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lord/Wang to select an operation mode from the plurality of operation modes based on the counted number of attachment events, as an intended practice of the teaching of Henry, in order to optimize the usage of the device (Henry, para. 0003).
Regarding claim 5, Lord discloses: wherein the plurality of operation modes include a plurality of modes based on profiles associated with different operating preferences (col. 4, lines 1-47).
8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Wang et al. as applied to claim 12 above, further in view of CHRISTOPHER et al. (GB 2519101 A).
Regarding claim 13, Lord does not mention explicitly: wherein the pressure sensor is configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure.
CHRISTOPHER discloses a controller of an e-vaping device comprising: a pressure sensor (Abstract) configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure (e.g., the previous reading from the pressure sensor, see page 2, lines 4-14).  
It would have been obvious to one ordinary skill in the art to incorporate CHRISTOPHER’s teaching of the pressure sensor and the associated function of detecting a threshold pressure change based on a current ambient pressure and a baseline pressure into the combination of Lord/Wang to arrive the claimed invention. Doing so would enable the controller to detect the start of inhalation and the end of inhalation thus control the operation of the e-vaping device in a better and efficient way (CHRISTOPHER, Abstract; page 13, lines 9-24).
Regarding claim 14, Lord does not mention explicitly: wherein the baseline pressure is a rolling average of previous measurements of ambient pressure.
However, it is deemed that the feature in question is merely a design variation of the value of said baseline pressure. Since CHRISTOPHER teaches removing pressure variation (page 11, lines 18-24) and a rolling average used as a filter for removing measurement noise is well known in the art, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a function of rolling average of previous measurements of ambient pressure into the controller in the Lord/Wang/CHRISTOPHER to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious. It has also been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 15, Lord does not but CHRISTOPHER teaches: wherein the baseline pressure is determined based on a guard band (page 2, lines 22-30). As such the combination of Lord/Wang/CHRISTOPHER renders the claimed invention obvious.
9.	Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of Wang et al. as applied to claim 1 above, further in view of LAMB et al. (US 20160128389 A1).
Regarding claim 16, Lord discloses: wherein the controller is configured to control a pressure sensor, the pressure sensor configured to be upstream from a power supply of e-vaping device (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23).  
Lord does not mention expressly: said pressure sensor is a microelectromechanical (MEMS) pressure sensor.
LAMB discloses a controller of an e-vaping device, comprising a MEMS pressure sensor (para. 0043).
As Lord teaches the general condition of the pressure sensor, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lord/Wang to arrive the claimed invention by substituting LAMB’s MEMS pressure sensor for the Lord pressure sensor, as an obvious matter of engineering design choice of a pressure sensor of an e-vaping device, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced
Regarding claim 17, Lord discloses: wherein the pressure sensor is configured to be connected to a cathode of a power supply of the e-vaping device by a wire that extends a length of the power supply (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23).  As such the combination of Lord/Wang/LAMB renders the claimed invention obvious.
Regarding claims 19 and 20, Lord discloses: an electronic vaping (e-vaping) device comprising: the controller of claim 1; and a pressure sensor, wherein the cartridge detection circuit and the pressure sensor are on a same printed circuit board of the e-vaping device (col. 5, lines 24-48). As such the combination of Lord/Wang/LAMB renders the claimed invention obvious.
10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of Wang et al. and LAMB et al. as applied to claim 16 above, further in view of MEMARI et al.
Regarding claim 18, the combination of Lord/Wang/LAMB discloses the claimed controller except: wherein the controller is configured to control at least one light emitting diode, the at least one light emitting diode on a same end of the e-vaping device as a MEMS-based pressure sensor.  
MEMARI discloses a controller of an e-vaping device, said controller is configured to: detect attachment events, wherein the attachment events indicating whether a cartridge section (PV 1 in Figs. 7 and 8) is being attached to or being detached from the power supply section (the portable charging and re-filling case 100 including the rechargeable case battery 68 reads on a “power supply section”). MEMARI further teaches: wherein the controller is configured to control at least one light emitting diode, the at least one light emitting diode on a same end of the e-vaping device as a pressure sensor (para. 0016-0017, 0360-0362). As such the combination of Lord/Wang/LAMB/MEMARI renders the claimed invention obvious. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lord/Wang/LAMB by incorporating MEMARI’s teaching of light emitting diode. Doing so would obvious to assist the user in using the device.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857